Case 4:18-cv-00036-MSD-LRL Document 33 Filed 12/17/18 Page 1 of 3 PageID# 151



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION

CHARLES E. TAYLOR,                               §
                                                 §
               Plaintiff,                        §
                                                 §
                                                 §
       vs.                                       § Civil Action No. 4:18-cv-36
                                                 §
OCWEN LOAN SERVICING, LLC,                       §
                                                 §
               Defendant.                        §

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff Charles E. Taylor and

Defendant Ocwen Loan Servicing, LLC, by counsel, file this Stipulation of Dismissal with

Prejudice and in support thereof would respectfully state to the Court as follows:

       There are no longer any issues in this matter between Plaintiff Charles E. Taylor and

Defendant Ocwen Loan Servicing, LLC to be determined by this Court. The Plaintiff hereby

stipulates that all claims or causes of action against Defendant which were or could have been

the subject matter of this lawsuit are hereby dismissed with prejudice, with court costs to be paid

by the party incurring the same.




                            [SIGNATURES ON FOLLOWING PAGE]
Case 4:18-cv-00036-MSD-LRL Document 33 Filed 12/17/18 Page 2 of 3 PageID# 152



Dated: December 17, 2018          Respectfully submitted,

                                  OCWEN LOAN SERVICING, LLC


                                  By: /s/ Michael E. Lacy
                                  Michael E. Lacy (VSB No. 48477)
                                  Kendall Hamilton Tan (VSB No. 87594)
                                  TROUTMAN SANDERS LLP
                                  1001 Haxall Point
                                  Richmond, Virginia 23218-1122
                                  Telephone: (804) 697-1326
                                  Facsimile: (804) 698-5172
                                  Email: michael.lacy@troutman.com
                                  Email: kendall.tan@troutman.com

                                  Counsel for Ocwen Loan Servicing, LLC




                                  CHARLES E. TAYLOR


                                  By: /s/ Christopher C. North w/ permission
                                  Christopher C. North (VSB No. 16955)
                                  THE CONSUMER & EMPLOYEE RIGHTS LAW FIRM, P.C.
                                  5629 George Washington Memorial Hwy., Suite D.
                                  Yorktown, Virginia 23692
                                  Telephone: (757) 873-1010
                                  Facsimile: (757) 873-8375
                                  Email: cnorthlaw@aol.com

                                  Counsel for Plaintiff




                                       2
Case 4:18-cv-00036-MSD-LRL Document 33 Filed 12/17/18 Page 3 of 3 PageID# 153



                                 CERTIFICATE OF SERVICE

           I hereby certify that on the 17th day of December, 2018, I electronically filed the

foregoing Stipulation of Dismissal with the Clerk of the Court using the CM/ECF system, which

automatically sends notice to the following counsel of record:

                                      Counsel for Plaintiff
                                    Christopher C. North, Esq.
                         The Consumer & Employee Rights Law Firm, P.C.
                         5629 George Washington Memorial Hwy., Suite D.
                                    Yorktown, Virginia 23692
                                   Telephone: (757) 873-1010
                                   Facsimile: (757) 873-8375
                                   Email: cnorthlaw@aol.com


                                                    By: /s/ Michael E. Lacy
                                                    Michael E. Lacy (VSB No. 48477)
                                                    TROUTMAN SANDERS LLP
                                                    1001 Haxall Point
                                                    Richmond, Virginia 23218-1122
                                                    Telephone: (804) 697-1326
                                                    Facsimile: (804) 698-5172
                                                    Email: michael.lacy@troutman.com

                                                    Counsel for Ocwen Loan Servicing, LLC




36704592                                        3
